DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-27-20, 6-3-21, 2-16-22, and 4-20-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the image sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “the image sensor” converts light from an individual camera module or converts light from the three or more camera modules.
Claim 10 recites the limitation "the first to the fifth lenses" in line 6.  There is insufficient antecedent basis for “the fifth lens” limitation in the claim. Furthermore, it is unclear if “the first to the fifth lenses” belong to an individual camera module or is a sum of lenses among the three or more camera modules.
Claim 11 is rejected because it depends on rejected claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Huang (US20160291288).

Re claim 1, Huang teaches for example in fig. 1, an optical imaging system, comprising: a first lens (110), a second lens (120), a third lens (130), and a fourth lens (140) disposed in order from an object side, wherein 4.0<f/IMG_HT<5.0 (para. 0007), where f is a focal length of the optical imaging system, and IMG_HT is one-half of a diagonal length of an imaging plane.

Re claim 4, Huang teaches for example in fig. 1, 1.0 < f/f1 < 5.0 (Table 1),
−5.0 < f/f2 < −1.0 (Table 1), −1.0 < f/f3 < 3.0 (Table 1), and −5.0 < f/f4 < 5.0 (Table 1), where f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, and f4 is a focal length of the fourth lens.

Claims 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Chen (US20180017767).

Re claim 12, Chen further teaches for example in fig. 1a-1c and 7, an optical imaging system, comprising: a first prism (180; para. 0069) configured to emit light incident along a first optical axis in a direction of a second optical axis intersecting the first optical axis (fig. 1a-1c); a first lens (410) having a convex image-side surface (fig. 7); a second lens (420) having a concave image-side surface (fig. 7); a third lens (430) having refractive power; and a fourth lens (450) having a convex object-side surface (fig. 7), wherein the first prism, the first lens, the second lens, the third lens, and the fourth lens are disposed in order in the direction of the second optical axis (fig. 1a-1c), and wherein 
1.0 < PTTL/f < 2.0 (Table 7), where PTTL is a distance from a reflective surface of the first prism to an imaging plane, and f is a focal length of the optical imaging system.

Re claim 13, Chen further teaches for example in fig. 1a-1c and 7, 4.0<f/IMG_HT<5.0 (para. 0067), where f is a focal length of the optical imaging system, and IMG_HT is one-half of a diagonal length of the imaging plane.

Re claim 14, Chen further teaches for example in fig. 1a-1c and 7, the first lens (410) has a convex object-side surface (fig. 7).

Re claim 15, Chen further teaches for example in fig. 1a-1c and 7, the second lens (420) has a concave object-side surface (fig. 7).

Re claim 16, Chen further teaches for example in fig. 1a-1c and 7, the third lens (430) has a convex object-side surface or a convex image-side surface (fig. 7).

Re claim 18, Chen further teaches for example in fig. 1a-1c and 7, a second prism (190) disposed between the fourth lens and the imaging plane (para. 0069).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20160291288).

Re claim 2, supra claim 1.
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Huang (para. 0044).

Re claim 3, supra claim 1.
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Huang (para. 0042).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20160291288) in view of Chen (US20180017767).

Re claim 5, supra claim 1. 
But, Huang fails to explicitly teach a first prism disposed on an object side of the first lens.
However, within the same field of endeavor, Chen teaches for example in fig. 1a-1c, a first prism (180) disposed on an object side of the first lens (fig. 1a-1c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Huang with Chen in order to provide miniaturize the optical system, as taught by Chen (para. 0069).

Re claim 6, supra claim 5.
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Chen (para. 0065).

Re claim 7, supra claim 5.
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Chen (para. 0065).

Re claim 8, supra claim 5.
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Chen (para. 0065).

Re claim 9, supra claim 5. 
But, Huang fails to explicitly teach a second prism disposed between the fourth lens and the imaging plane.
However, within the same field of endeavor, Chen teaches for example in fig. 1a-1c, a second prism (190) disposed between the fourth lens and the imaging plane (fig. 1a-1c).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Huang with Chen in order to provide miniaturize the optical system, as taught by Chen (para. 0069).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180017767).

Re claim 17, supra claim 12. 
But, the instant prior art of record fails to explicitly teach satisfying all of the claimed numerical expressions.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of increasing optical performance and limiting optical variations and aberrations, as taught by Chen (para. 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-27-22